United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARTMENT OF AGRICULTURE,
PHILADELPHIA TERMINAL MARKET,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2025
Issued: January 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2014 appellant filed a timely appeal from the April 16 and August 6,
2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for compensation was filed within the applicable
time limitation provisions of FECA.
FACTUAL HISTORY
On October 15, 2013 appellant, then a 61-year-old former inspector, filed a traumatic
injury claim alleging that on June 1, 1983 he was involved in a motor vehicle accident in which
1

5 U.S.C. § 8101 et seq.

he was a passenger in a car driven by a coworker. He claimed that he suffered from lower back,
shoulder, and neck pain for over 25 years and that his pain had worsened over the years.
On the claim form, Natasha Marshall, a supervisor, controverted appellant’s claim
contending that the claim was not filed within three years of the injury as required by FECA.
She stated that the date and time of injury were only “place holders” and did not represent the
actual date and time of the alleged injury but were merely based upon information appellant
provided. The employing establishment had no records indicating that this injury took place. In
a separate statement, Ms. Marshall stated that there were no available records to indicate how
long appellant worked at the employing establishment as there was no requirement under the
general records schedule to retain employee records after six years.
By letter dated October 23, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit factual and medical evidence.
By letter also dated October 23, 2013, OWCP requested that the employing establishment submit
factual evidence regarding appellant’s claim.
In a November 20, 2013 statement, appellant described the June 1, 1983 incident. He
explained that he was a passenger in a coworker’s car when he was involved in a car accident.
Appellant was returning from an inspection in Norristown, Pennsylvania when the vehicle he
was riding in at about four miles per hour was struck by another car traveling at a very high rate
of speed. On the next day, following the accident, he could not get out of bed to go to work.
Appellant sought treatment at a hospital.
In a December 2, 2013 decision, OWCP denied appellant’s claim on the grounds that it
was not timely filed. It found no evidence that the claim had been filed within three years of the
injury date or that his immediate supervisor had actual knowledge of his injury within 30 days of
the injury date.
On December 7, 2013 appellant requested a review of the written record by an OWCP
hearing representative. In a March 20, 2014 letter, he contended that he was wrongfully
terminated while receiving workers’ compensation benefits. Appellant requested compensation
benefits and payment for his sick and vacation time from the date of his termination to the
present. He alleged he had been unable to lift any weight since the day after the June 1, 1983
incident.
On March 31, 2014 J. Lynn Johns, an employing establishment management analyst,
advised OWCP that the nature of a “place holder” was the assignment of a date of injury because
appellant was unsure of the injury date. The employing establishment had no records pertaining
to appellant’s alleged automobile accident.

2

In an April 16, 2014 decision, an OWCP hearing representative affirmed the December 2,
2013 decision. He found no evidence that the claim had been filed within three years of the
injury date.2
By letter dated April 23, 2014, appellant requested reconsideration.
In a June 11, 2014 letter, Ms. Johns stated that appellant’s length of employment and/or
any circumstances surrounding his separation from the employing establishment could not be
verified as there were no records to confirm that he was an employee. She stated that, even if his
employment was terminated, his workers’ compensation benefits would have continued until
they were stopped by the Department of Labor.
In an August 6, 2014 decision, OWCP denied modification of the April 16, 2014
decision.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.3 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death.4 Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
(2) written notice of injury or death as specified in section 8119 was given within
30 days.5
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate supervisor or the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day, and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury or in the case
2

In the April 16, 2014 decision, an OWCP hearing representative noted appellant’s reference to a previously
accepted employment injury and stated that OWCP had accepted that he sustained cervical and lumbar spine injuries
as a result of a November 15, 1984 car accident under File No. xxxxxx356. He recommended that appellant file a
Form CA-2a to claim a recurrence of disability related to this accepted injury.
3

C.D., 58 ECAB 146 (2006); David R. Morey, 55 ECAB 642 (2004); Mitchell Murray, 53 ECAB 601 (2002).

4

W.L., 59 ECAB 362 (2008); Gerald A. Preston, 57 ECAB 270 (2005); Laura L. Harrison, 52 ECAB
515 (2001).
5

5 U.S.C. § 8122(a). See J.M., Docket No. 09-1563 (issued February 26, 2010); J.P., 59 ECAB 178 (2007);
Cory W. Davis, 57 ECAB 674 (2006).

3

of death, the employment factors believed to be the cause; and be signed by and contain the
address of the person giving the notice.6 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.7
For actual knowledge of a supervisor to be regarded as timely filed, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.8
When a traumatic injury definite in time, place, and circumstances is involved, the time
for giving notice of injury and filing for compensation begins to run at the time of the incident,
even though the employee may not have been aware of the seriousness or ultimate consequences
of his injury.9 The Board has held that the applicable statute of limitations commences to run
although the employee does not know the precise nature of the impairment.10 Section 8122(b) of
FECA provides that the time for filing in latent disability cases does not begin to run until the
claimant is aware or by the exercise of reasonable diligence should have been aware, of the
causal relationship between the employment and the compensable disability.11
ANALYSIS
The Board finds that appellant’s traumatic injury claim is barred by the applicable time
limitation provisions of FECA. On October 15, 2013 appellant claimed that he was involved in a
car accident on June 1, 1983 during the course of his federal employment as an inspector.
Section 8122 provides that an original claim for compensation for disability or death
must be filed within three years after the injury or death.12 Appellant did not file a claim for the
alleged June 1, 1983 injury until October 15, 2013, more than 10 years after the alleged incident
giving rise to the claimed injury. Therefore, his claim was filed outside the three-year time
limitation period which ended on June 1, 1986.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
his immediate superior or another employing establishment official had actual knowledge of the
injury within 30 days of the date of injury or under section 8122(a)(2) if written notice of injury
was given within 30 days.13 The knowledge must be such as to put the immediate superior

6

5 U.S.C. § 8119; Larry E. Young, 52 ECAB 264 (2001).

7

Laura L. Harrison, supra note 4.

8

Delmont L. Thompson, 51 ECAB 155 (1999).

9

Emma L. Brooks, 37 ECAB 407 (1986).

10

Supra note 8.

11

5 U.S.C. § 8122(b).

12

Id. at § 8122.

13

Larry E. Young, supra note 6. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3
(March 1993).

4

reasonably on notice of an on-the-job injury or death.14 There is no supporting evidence that
appellant’s immediate superior or another employing establishment official had actual or written
knowledge of the alleged June 1, 1983 injury within 30 days. Ms. Marshall and Ms. Johns stated
that a date of the claimed injury was established as June 1, 1983 because appellant was uncertain
about the date of injury. Moreover, they stated that the employing establishment did not have
any records related to the claimed incident or his employment.
The Board finds that appellant has not established that his supervisors had actual
knowledge of a work-related condition within 30 days. The exceptions to the statute have not
been met and, thus, appellant has failed to establish that he filed a timely claim. Consequently,
he has not met his burden of proof as he has not established that he filed a timely notice of
traumatic injury and claim for compensation under the applicable time limitation provisions of
FECA.
CONCLUSION
The Board finds that appellant failed to file a claim for compensation within the
applicable time limitation provisions of FECA.
ORDER
IT IS HEREBY ORDERED THAT the August 6 and April 16, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

Kathryn A. Bernal, 38 ECAB 479 (1987).

5

